DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 4, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 7, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  

Allowable Subject Matter
Claims 1-4 are allowed.  
The following is an examiner’s statement of reasons for allowance: Sandberg et al (JP 2005-060224) is considered to represent the closest related prior art.  Sandberg teaches a methods of making tungsten carbide powders including metals, preferably such as chromium (abstract).  Sandberg does not expressly teach the chromium distribution of instant claim 1.  This is expected to be a result of the particular process by which the powder is made, such as instant claim 4.  Sandberg teaches a similar process having the precursor components mixed in solution and evaporated (drying), subjecting the powder to a heat treatment, mixing with carbon, and carbonizing in a hydrogen atmosphere at elevated temperatures (abstract and par. 12).  While similar, the process of the claimed invention involves calcination in an air atmosphere after the drying/evaporation step and prior to the addition of carbon, whereas Sandberg differs by requiring, instead of said calcination step, a hydrogen reduction step (abstract and par. 11).  Such distinct steps are expected to have distinct chemical and physical reactions, where calcination in an air atmosphere may allow for oxidation to occur, and the reduction step in the Sandberg patent would have the opposite effect of reducing any oxides to a lower oxide or elemental form.  While otherwise similar, such distinct steps would not lead one of ordinary skill to expect substantially identical results, and no prima facie obviousness exists.  As such, the claimed invention is considered to be allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732